Title: [Diary entry: 6 October 1788]
From: Washington, George
To: 

Monday 6th. Thermometer at 50 in the Morning—52 at Noon and 52 at Night. Morning very heavy with the Wind a little to the Eastward of North. About Noon it began to sprinkle rain and in the Afternoon (towards Night) it set in to close raining with but little wind and continued so through the night. Rid to the Plantations at the Ferry, French’s, Dogue run and Muddy hole. At the Ferry—Six plows were at work which was done much better since the rain. Some of the hands were stacking blades and the rest were at work at French’s. At French’s—all hands were pulling blades from the Corn from which the tops were taken on Saturday last. At Dogue Run—Seven plows were at Work. All the other hands were getting in and securing fodder. At Muddy hole. The Plows were at Dogue Run. The other hands were repairing a fence through the Swamp which incloses field No. 4 untill it began to Rain—after which they began to thresh.